Bloodworth, J.
1. “Though the witness sought to be impeached by newly discovered evidence was the only witness against *675the prisoner upon a vital point in the case, if the sole eifect of the evidence would be to impeach the witness, a new trial will not be granted.” Arwood v. State, 59 Ga. 391. Levining v. State, 13 Ga. 513 (1); Wright v. State, 34 Ga. 110 (2); Jackson v. State, 93 Ga. 190 (18 S. E. 401); Haynes v. State, 18 Ga. App. 741 (3), 742, 743 (90 S. E. 485). “To sustain a motion for a new trial on the ground of newly discovered evidence of witnesses to the eifect that they were present at the time in question, and that the weapon which was drawn by the deceased was a knife and not a pistol, it is not sufficient for the accused to state in his affidavit that he did not know the facts so sworn to by these witnesses, without stating that he did not know that these witnesses were present at the time.” Kinnebrew v. State, 81 Ga. 765 (7 S. E. 691). “An affidavit in support of the. witness upon whose newly discovered evidence a new trial is sought must give the names of his associates, a statement that he keeps good company not being sufficient to meet this requirement, which is necessary to enable the prosecution to make a counter-showing; and where such affidavit does not comply with this requirement, the trial judge does not abuse his discretion by refusing to grant a new trial on this ground.” Ivey v. State, 154 Ga. 63 (6) (113 S. E. 175); Smith v. State, 34 Ga. App. 601 (128 S. E. 699). “The discretion of a trial judge in refusing a new trial on the ground of newly discovered evidence will not be controlled unless manifestly abused. Tilley v. Cox, 119 Ga. 867, 872 (47 S. E. 219).” Hayes v. State, 16 Ga. App. 334 (1) (85 S. E. 253). Under the rulings in the foregoing cases there is no merit in the amendment to the motion for a new trial which was based upon alleged newly discovered evidence.
The evidence was ample to support the verdict,- and the judge properly overruled the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.